DETAILED ACTION
Claims 1, 3-5, 7-14 of U.S. Application No. 16636142 filed on 02/03/2020 are presented for examination out of which Independent claims 1, 5 and dependent claim 3,7,8-10 have been amended and dependent claim 2, 6  have been cancelled as per filing on 04/25/2022. The specification is amended as suggested by Examiner per Office Action dated 1/24/2022. Hence the objection is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5,7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 was rejected in Office Action dated 01/24/2022 under 35 U.S.C 102(a)(1) as being anticipated by Paeng. The Applicant has amended Claim 1 and argued in their argument filed on 04/25/2022 that Paeng does not anticipate the amended independent claim 1, specifically - 
“Particularly, in rejecting previous claim 2 (the features now incorporated into claim 1) on page 8 of the Office Action, the Examiner correctly acknowledges that the primary reference to Paeng does not disclose the features of a sensor magnet disposed above the rotor core, wherein the cover is disposed outside the sensor magnet, and a thickness of the cover disposed outside the plurality of magnets based on a radial direction of the center of the rotor core is smaller than a thickness of the cover disposed outside the sensor magnet. Thus, the Examiner further relies on Botiov et al. to overcome the deficiencies of Paeng. However, Applicant respectfully submits that Botiov et al. does not teach or suggest the features of newly amended claim 1. For example, annotated FIGS. 10, 12 and 14 of Botiov et al. (which are cited on pages 8-10 of the Office Action except FIG. 10) are reproduced below. 
As shown above, Botiov et al. discloses a plurality of side wall portions 32 (the alleged cover) provided outside a plurality of magnets and a position magnet 30 (the alleged sensor magnet). Applicant notes that the side wall portions 32 (the alleged cover) are not disposed outside the position magnet 30 (the alleged sensor magnet), rather a magnet retaining ring 34 and a magnet retaining cap 27 hold the position magnet 30 against rotation. 
 In contrast to Botiov et al., a non-limiting example of the claimed provides that a cover 230 is disposed outside the sensor magnet 400 as well as outside a plurality of magnets 220, as shown in FIG. 9 of the present application, reproduced below. 
Further, in Botiov et al., a thickness (T1) of the side wall portion 32 (the alleged cover) disposed outside the plurality of magnets is greater than a thickness (T2) of the magnet retaining ring and cap 34, 27 outside the position magnet 30 (the alleged sensor magnet), as shown in FIGS. 12 and 14 of Botiov et al. above. 
In contrast to Botiov et al., according to a non-limiting example of the claimed invention, a thickness (tl, t2) of the cover 230 disposed outside the plurality of magnets 220 is smaller than a thickness (t3) of the cover 230 disposed outside the sensor magnet 400, thereby a possibility of an occurrence of cracks is low even when a weld line occurs in the corresponding area, as shown in FIG. 9 of the present application, above. 
Further, there is no motivation to modify Paeng in view of Botiov et al. to render the claimed invention obvious. 
 
 
 
Thus, Applicant respectfully submits that it would not have been obvious to combine Paeng in view of Botiov et al. to render obvious the following features: 
"wherein the cover is disposed outside the sensor magnet, and 
wherein a thickness of the cover disposed outside the plurality of magnets based on a radial direction of the center of the rotor core is smaller than a thickness of the cover disposed outside the sensor magnet. (with emphasis added)”.
Examiner is agreeing with the argument, particularly with respect to “Applicant notes that the side wall portions 32 (the alleged cover) are not disposed outside the position magnet 30 (the alleged sensor magnet), rather a magnet retaining ring 34 and a magnet retaining cap 27 hold the position magnet 30 against rotation” . Examiner
Independent Claim 5 was rejected in Office Action dated 1/24/2022 under 35 U.S.C 102(a)(1) as being anticipated by Paeng. The Applicant has amended Claim 5 and argued in their argument filed on 04/25/2022 that Paeng does not anticipate the amended independent claim 5, specifically-
“In contrast to Oh and Bellot et al., a non-limiting example of the claimed invention describes that the first can 1231 and the second can 1232 are arranged so that a bottom end of the first can comes into contact with a bottom end of the second can, and the first can and the second can comprise a first weld bead 10 disposed through the bottom end of the first can 1231 and the bottom end of the second can 1232, so that the first and second cans and the rotor 1210 (the guide protrusion 1211 of the rotor) are further firmly coupled and the robustness of the can member is secured without applying an adhesive to the can member, as shown in FIGS. 16 and 17 of the present application, reproduced below. 
Further, nothing in Oh and Bellot et al. teaches or suggests any motivation to modify the references to render the claimed invention obvious”. 
Examiner is agreeing with the argument, especially in relation to problem being solved by the invention in the instant application, specifically “…are further firmly coupled and the robustness of the can member is secured without applying an adhesive to the can member..”.
Claims 3-4, 11-14 are allowable as they are dependent on Claim 1.
Claims 7-10 are allowable as they are dependent on Claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832